Name: Commission Delegated Regulation (EU) 2017/215 of 30 November 2016 amending Regulation (EU) No 98/2013 of the European Parliament and of the Council, as regards adding magnesium nitrate hexahydrate to the list of explosives precursors in Annex II (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: trade policy;  information and information processing;  deterioration of the environment;  chemistry;  marketing;  international trade;  politics and public safety
 Date Published: nan

 9.2.2017 EN Official Journal of the European Union L 34/3 COMMISSION DELEGATED REGULATION (EU) 2017/215 of 30 November 2016 amending Regulation (EU) No 98/2013 of the European Parliament and of the Council, as regards adding magnesium nitrate hexahydrate to the list of explosives precursors in Annex II (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 98/2013 of the European Parliament and of the Council of 15 January 2013 on the marketing and use of explosives precursors (1), and in particular Article 12 thereof, Whereas: (1) Annex II to Regulation (EU) No 98/2013 lists explosives precursors which are subject to harmonised rules concerning their availability to the general public and ensuring the appropriate reporting of suspicious transactions, disappearances and thefts throughout the supply chain. (2) Substances listed in Annex II are available to the members of the general public but are subject to the reporting obligation that covers both professional users throughout the supply chain and members of the general public. (3) Annex II already covers a number of nitrate salts, in view that they can be misused as explosives precursors. Magnesium nitrate, which is supplied in its hexahydrate form, is a substance with similar properties but it is not yet covered. (4) Magnesium nitrate hexahydrate currently serves as a non-controlled alternative to the nitrate salts listed in Annex II. In addition, there have been reports in recent years of its misuse as an explosive precursor outside of the Union. (5) Developments in the misuse of magnesium nitrate hexahydrate do not currently justify restricting access by the members of the general public, in view of the level of threat or the volume of trade associated with this substance. (6) Increased control is necessary to allow national authorities to prevent and detect the possible illicit use of this substance as explosives precursor, and this can be achieved through the reporting mechanism established under Regulation (EU) No 98/2013. (7) In the light of the risk posed by the availability of magnesium nitrate hexahydrate, and considering that imposing the reporting obligation on it will have no significant impact on economic operators or consumers, it is justified and proportionate to add this substance to Annex II of Regulation (EU) No 98/2013, HAS ADOPTED THIS REGULATION: Article 1 In the table in Annex II to Regulation (EU) No 98/2013, the following substance is added: Magnesium nitrate hexahydrate (CAS RN 13446-18-9) 2834 29 80 3824 90 96 Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 9.2.2013, p. 1.